Citation Nr: 1427122	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  12-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his Wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to August 1970, with confirmed service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO).

Concerning the Veteran's claim, the Board notes the United States Court of Appeals for Veterans Claims' (Court's) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  In its decision, the Court indicated that VA unduly limited its consideration of claims for service connection for specific mental disorders under circumstances in which other diagnosed psychiatric disabilities may be present.  In this case, the Veteran's claim for an acquired psychiatric disorder (originally claimed as posttraumatic stress disorder (PTSD) by the Veteran) has been expanded to encompass all acquired psychiatric disorders, pursuant to Clemons.

In July 2012, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of this hearing has been included in the claims folder.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.  The Board has reviewed the electronic claims file and notes that its contents are entirely duplicative of what is in the paper claims file at this time.

The appeal is remanded to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.




REMAND

While the Board regrets any additional delay, a remand is necessary for another VA examination.  The Veteran contends that his acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) is due to service in the Republic of Vietnam.  The Veteran's DD Form 214 confirms service in the Republic of Vietnam from June 1968 to June 1969.

In February 2010, the Veteran stated friends were killed while in Vietnam, he was shot at and survived a mortar attack.  In an April 2010 statement, the Veteran also stated he was a door gunner aboard a helicopter, witnessed effects of massive bombings, and received a "Dear John" letter.

In December 2007, a VA treatment note indicated the Veteran's psychiatric medical history included 2002 and 2003 assessments finding that he did not have PTSD but possibly had mild depression.  The Veteran reported increased irritability and insomnia, and stressors including declining health and increased financial stress.  The Veteran was observed as exhibiting symptoms of mild depression and given provisional diagnoses of dysthymic mood disorder and phase of life problems.

In an August 2010 VA PTSD examination, the Veteran reported that his mood "has been up and down" since he returned from Vietnam, decreased interest in activities, periods of apathy, poor sleep, feelings of worthlessness, and poor concentration.  He also noted that two of his children died which was "very hard to take after seeing Nam things."  The VA examiner found the Veteran's symptoms did not meet the full criteria of PTSD but that psychometric testing indicated depression and a pattern of highly mistrustful and suspicious belief system with persecutory ideas and gave a diagnosis of dysthymic disorder.  The VA examiner opined that depression "at least as likely as not" caused by or a result of military service because it was reported to have started in service and was compounded by the death of two children.  The Board finds that the August 2010 VA examiner failed to provide adequately supported rationale for the opinion that the Veteran's depression was caused or began in service.  See 38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

From January 2010 to October 2010, the Veteran received counseling at a Vet Center in efforts to submit a claim for PTSD with more thorough information on events that he experienced in Vietnam.  From June 2010 to October 2010, VA psychiatric treatment notes provide impressions of "symptoms strongly suggestive and consistent with posttraumatic stress disorder," depression, PTSD, and dysthymic mood disorder.

In July 2012, Dr. L.P., the Veteran's VA treating psychiatrist, reported that the Veteran was treated with an ongoing diagnosis of anxiety disorder since September 2010.  

In July 2012 testimony before the Board, the Veteran reported symptoms of nightmares of Vietnam, flashbacks, heightened startle response, hypervigilance, sleep disturbance, memory impairment, and concentration impairment that worsened around the time of war in Afghanistan.

In a July 2011 VA examination, the examiner reviewed the Veteran's psychiatric treatment history and varying psychiatric diagnoses.  The Veteran reported becoming overly emotional watching movies, difficulty with a supervisor, increased startle response, and sleep disturbance that the VA examiner noted were mild symptoms of PTSD that occurred rarely or would be normal in individuals whether or not they have been in combat and that his Vet Center treatment indicated he was trying to strengthen a claim for PTSD rather than seek treatment for symptoms and that treatment notes also indicated the Veteran was more focused on financial hardship and accompanying depression.  The July 2011 VA examination report provided a diagnosis of dysthymia.  The VA examiner opined the Veteran did not have PTSD because his symptoms were non-specific and not necessarily related to military experience or combat and treatment notes relevant to PTSD are more indicative of finding a coach to strengthen his claim.  The VA examiner also opined that dysthymia was a more appropriate diagnosis but it "is not clear" whether the dysthymia was a result of experience in Vietnam or due to aging and loss of his children.  

The Board finds that the VA examiner did not provide a rationale as to why it would be mere speculation to determine the etiology of the Veteran's dysthymia.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  A VA opinion, including a VA opinion that concludes an opinion cannot be rendered without resorting to mere speculation, must include a rationale that is adequately supported with reasons and bases that can be weighed against the other evidence of record.  Therefore, the July 2011 VA examiner's analysis is inadequate.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Veteran must be afforded a new VA examination to assess the current nature and etiology of his acquired psychiatric disorder.

In addition, Dr. L.P. indicated the Veteran had a diagnosis of anxiety disorder but provided no opinion or rationale as to whether that anxiety disorder was related to active military service.  The subsequent VA examiner must consider the diagnosis of anxiety disorder as well as the Veteran's July 2012 testimony reporting psychiatric symptoms of nightmares of Vietnam, flashbacks, heightened startle response, hypervigilance, sleep disturbance, memory impairment, and concentration impairment that worsened around the time of war in Afghanistan.

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(1)-(2) (2013).  The record in this case reveals that the Veteran has received VA psychiatric treatment from the Sheridan, Wyoming VA Medical Center (VAMC).  The most recent records available for the Board's review are dated in December 2010.  Further, Dr. L.P. reported that the Veteran had received outpatient psychiatric treatment at the Casper, Wyoming, VA Clinic since September 2010.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claim, to include VA medical records from December 2010 to the present from the Sheridan, Wyoming VAMC, all VA medical records from September 2010 to the present from the Casper, Wyoming VA Clinic, or any other facility in which the Veteran received treatment.

2. Once the record is developed to the extent possible, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any and all acquired psychiatric disabilities present during the period of the claim.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, to include any pertinent records in his Virtual VA file, and his lay assertions.

Based on the review of the Veteran's pertinent history and examination results, the examiner should provide an opinion with respect to each acquired psychiatric disorder present during the period of the claim, to include PTSD, dysthymic disorder, and anxiety disorder.  The examiner is directed to provide an opinion and rationale as to whether it is at least as likely as not (50 percent likelihood or greater) each disorder began in service or is otherwise etiologically related to any in-service disease, event or injury.

 (The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. The Veteran must be advised of the importance of reporting to any scheduled VA examinations, pursuant to 38 C.F.R. § 3.655 (2013).  A copy of all notification letters sent to the Veteran must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable. 

4. Once the above-requested development has been completed, the RO must readjudicate the Veteran's claims of service connection for an acquired psychiatric disorder.  If the decision remains adverse to the Veteran, he and his representative must be provided with an appropriate SSOC and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



